-     -




                                                                                                   560



        OFFICE          OF THE    ATTORNEY             GENERAL             OF TEXAS
                                      AUSTIN




Zonorable  C. 0.            k&ndcnhall
cowty Auuditor
Ghaabsrr  county
Anahws, Totrrr
Dear Blrt                                 oplnlon RO. O-6726
                                          FLeg       ConrtltutioAalit




          Your        raqueat    ror     4~    opl
84   rouowr;

                *fill1      you kindly
          as     to     thl8 Act bei
                                                                           0 Chanrbar8
                                                                            751.1aooord-




                                                      ouzity in thir Stat4 whom
                                                      he lsrrt preobding Federal
                                                      wventean   thoumnd, fire
                                                        leor      44~4~1 thowand,
                                                                  than
                                                         County Judge nay, with
                                                        88loner8' Court, employ
                                                        t   4   ralsry       not   4xaeabing
                                                        We Dollars ($125) per
                                                        fixed by the Zommla8ionere*
                                                          oouoty wernntr drawn on
                  County General Fund under the or&or8                              or   the
          cond6rloner~~                court    or    8uoh      wullty,-

               are      are about       sarenty-rive (75) oountier within
the                        braoket      ret forth in mid statute and to
;?‘onoreblr C. 0. Mndanhall,            page 2

whioh this statute i8 applicable.    Said statute. i8 not in
vi014ti0n 0r 4ng pr0~1410n   or th4 cofi4titUti0+, th0mor4,
it la our opinion that mm8 i8 oOnbtitUtiOnq,&

            The hat     Federal oonaua in 1910 ahow: the opula-
tion   of    Chamber8    County to be 7,511, thamfore  84 Pd Aot
appllea to uid          oouoty.

        Thia 8tatuto bmoaaa affootiv4 on May 18, 1915, but
your attention     ia dlmoted  to th4 raot thrrt, in our opinion,
the oaployaent     of 4 itenographer or 4 olrrk  iOr  the b414noa
or thia year, 48 authori44d by said rtatute,       would be aub-
joot to thr budget law (Art. 6894-9 - 6894-11, V. A. c. s,),
and that, in order for 4 atano$raphar      or olark to be amploy4d
under the term8 or 8sid rtatutr ior the balanos or thlr year,
thr oounty budget would have to b4 amended in aooordanoe with
raid buuet     law, 48 rat forth In euf O~iniona Nor. O-5164 and
0-5053-A. oopiaa or whioh 4ra onoloaed horswith,
            iv4 trust   that   thir   44tirraotorily    lwwer 8   your Foquiry.

                                                       Yours very truly,
                                                 ATi!OiUGYGMkRALOF         T&M


                                                 BY

                                                                     Abri8knt